DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rex Huang on 22 October 2021.

The application has been amended as follows: 

Claims 1-11 are as filed 21 September 2021.



- an imaging optical element,
- a tube, 
- a recording device,
- an additional optical module,
- an illumination unit for measurement with transmitted light,
- an illumination unit for measurement in reflection, [[and]]
- an object stage, wherein the object stage is configured to move to a position with a deviation of less than 100 nm, in particular of less than 20 nm, and
- a calculation unit,
wherein the calculation unit is configured to calibrate the mask inspection microscope;
wherein the calculation unit is configured to carry out the calibration of the mask inspection microscope according to the following steps:
a) measuring the intensities in the pupil plane of the imaging optical element in a reflective measurement,
b) measuring the intensities in the pupil plane of the imaging optical element in a transmitted-light measurement,
c) determining the imaging function of the intensities of the imaging optical element, and
d) determining the imaging function of the intensities of the illumination optical element used for the transmitted-light measurement in the illumination unit.

13.	(Canceled)


Response to Arguments
Applicant’s arguments, see pages 7-8, filed 21 September 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 12 each require at least a method for determining an imaging function of a mask inspection microscope, wherein the mask inspection microscope comprises an imaging optical element, a tube, a recording device, an object stage, an illumination unit for measurement with transmitted light and an illumination unit for measurement in reflection, comprising the following method steps: a) measuring the intensities in the pupil plane of the imaging optical element in a reflective measurement, b) measuring the intensities in the pupil plane of the imaging optical element in a transmitted-light measurement, c) determining the imaging function of the intensities of the imaging optical element, and d) determining the imaging function of the intensities of an illumination optical element used for the transmitted-light measurement in the illumination unit.


However, none of the prior arts disclose c) determining the imaging function of the intensities of the imaging optical element, and d) determining the imaging function of the intensities of an illumination optical element used for the transmitted-light measurement in the illumination unit in combination with the other features as stated in claims 1 and 12. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jared Walker/Primary Examiner, Art Unit 2426